Exhibit 10.6.1

AMENDMENT NO. 2 TO RIGHTS AGREEMENT

BETWEEN

CHESAPEAKE ENERGY CORPORATION

AND

UMB BANK, N.A., AS RIGHTS AGENT

 

--------------------------------------------------------------------------------

THIS AMENDMENT NO. 2 TO RIGHTS AGREEMENT (this “Second Amendment”), dated as of
March 3, 2006, is by and between Chesapeake Energy Corporation, an Oklahoma
corporation (the “Company”), and UMB Bank, N.A., as Rights Agent (the “Rights
Agent”).

R E C I T A L S:

WHEREAS, the Company and the Rights Agent have heretofore entered into a Rights
Agreement, dated as of July 15, 1998, as amended on September 11, 1998 (the
Rights Agreement”); and

WHEREAS, the Company desires to amend the Rights Agreement to revise
Section 1(p); and

WHEREAS, the Board of Directors of the Company has unanimously approved the
amendment to the Rights Agreement effected hereby and in accordance with
Section 27 of the Rights Agreement, this Second Amendment can be effected
without the approval of any holders of the Rights.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth and in accordance with Section 27 of the Rights Agreement, the parties
hereby agree as follows:

1. Section 1(p) of the Rights Agreement is hereby amended, effective as of the
date set forth above, by revising such Section to read in its entirety as
follows:

“Exempt Person” shall mean (i) the Company or any Subsidiary (as such term is
hereinafter defined) of the Company or any employee benefit plan of the Company,
(ii) Aubrey K. McClendon, his spouse, lineal descendants and ascendants, heirs,
executors or other legal representatives and any trusts established for the
benefit of the foregoing, or any other person or entity in which the foregoing
persons or entities are at the time of determination the direct record and
beneficial owners of all outstanding voting securities (each a

 

1



--------------------------------------------------------------------------------

“McClendon Stockholder”), or (iii) any Person that is not a McClendon
Stockholder but who or which is a Beneficial Owner of Common Stock Beneficially
Owned by a McClendon Stockholder (a “Second Tier Stockholder”), but only if the
shares of Common Stock otherwise Beneficially Owned by such Second Tier
Stockholder (“Second Tier Holder Shares”) do not exceed the sum of (A) such
holder’s Second Tier Holder Shares held on the date hereof and (B) 1% of the
shares of Common Stock of the Company then outstanding.

2. Except to the extent amended by this Second Amendment, the Rights Agreement
shall continue in full force and effect.

3. Capitalized terms used herein but not defined shall have the meanings
assigned to such terms in the Rights Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed, all as of the day and year first above written.

 

CHESAPEAKE ENERGY CORPORATION   /s/ Aubrey K. McClendon  

AubreyK. McClendon

Chairmanof the Board and

Chief Executive Officer

  UMB BANK, N.A.   /s/ Mark B. Flannagan  

Name:Mark B. Flannagan

Title: Vice President

 

2